UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q/A (Mark one) xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended June 30, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period fromto Commission file number: 001-31715 Cycle Country Accessories Corp. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 42-1523809 (IRS Employer Identification No.) 1701 38th Ave W, Spencer,Iowa 51301 (Address of principal executive offices) (712) 262-4191 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (Section232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer”,“accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o Nox As of August 22, 2011, there were 6,353,843 shares outstanding of the registrant’s common stock, par value $0.0001 per share. Cycle Country Accessories Corp. Index to Form10-Q/A Page Part I Financial Information Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheet - June 30, 2011 (Unaudited) and September 30, 2010 3 Condensed Consolidated Statements of Operations - Three Months Ended June 30, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statements of Operations - Nine Months Ended June 30, 2011 and 2010 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows - Nine Months Ended June 30, 2011 and 2010 (Unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3.Quantitative and Qualitative Disclosures About Market Risk 24 Item 4.Controls and Procedures 24 Part II Other Information 25 Item 1.Legal Proceedings 25 Item 1A.Risk Factors 25 Item 6.Exhibits 25 Signatures 26 2 Table of Contents EXPLANATORY NOTE Cycle Country Accessories Corp. filed its quarterly report on Form 10-Q for the three months ended June30, 2011 on August 23, 2011.This Amendment No. 1 is being filed solely to file this report in XBRL format.This Amendment No. 1 does not contain any substantive changes from the original filing. PartI Financial Information Item 1. Financial Statements Cycle Country Accessories Corp. and Subsidiaries Condensed Consolidated Balance Sheet June 30, September 30, (Unaudited) Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, net Inventories Income taxes receivable Deferred income taxes Prepaid expenses and other Assets held for sale Total current assets Property, plant and equipment, net Intangible assets, net Other assets Total assets $ $ Liabilities and Stockholders' Equity Current Liabilities Disbursements in excess of bank balances $ $ Accounts payable Accrued expenses Bank line of credit Current portion of notes payable Liabilities related to assets held for sale Current portion of deferred gain - Total current liabilities Long-Term Liabilities Notes payable, less current portion Deferred income taxes Total long term liabilities Total liabilities Stockholders' Equity Common stock, $.0001 par value; 100,000,000 shares authorized; 6,353,843 and 5,934,853 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to the unaudited condensed consolidated financial statements. 3 Table of Contents Cycle Country Accessories Corp. and Subsidiaries Condensed Consolidated Statements of Operations Three Months ended June 30, (Unaudited) (Unaudited) Revenue Net sales $ $ Freight income Total revenues Cost of goods sold Gross profit Selling, general, and administrative expenses Total operating expenses Loss from operations ) ) Other income (expense) Interest expense ) ) Miscellaneous Total other income (expense), net ) Loss from continuing operations before income tax benefit ) ) Benefit from income taxes Net loss from continuing operations ) ) Loss from discontinued operations, net of tax ) ) Net loss $ ) $ ) Weighted average shares of common stock Basic Diluted Loss per basic and diluted share: Continuing Operations $ ) $ ) Discontinued Operations $ ) $ ) See accompanying notes to the unaudited condensed consolidated financial statements. 4 Table of Contents Cycle Country Accessories Corp. and Subsidiaries Condensed Consolidated Statements of Operations Nine Months ended June 30, (Unaudited) (Unaudited) Revenue Net sales $ $ Freight income Total revenues Cost of goods sold Lower of cost or market adjustment - Gross profit Selling, general, and administrative expenses Fraud expense - Total operating expenses Loss from operations ) ) Other income (expense) Interest expense ) ) Interest income - 3 Gain (loss) on sale of assets ) Miscellaneous Total other expense, net ) ) Loss from continuing operations before income tax benefit ) ) Benefit from income taxes Net loss from continuing operations ) ) Loss from discontinued operations, net of tax ) ) Net loss $ ) $ ) Weighted average shares of common stock Basic Diluted Loss per basic and diluted share: Continuing Operations $ ) $ ) Discontinued Operations $ ) $ ) See accompanying notes to the unaudited condensed consolidated financial statements. 5 Table of Contents Cycle Country Accessories Corp. and Subsidiaries Condensed Consolidated Statements of Cash Flows Nine Months ended June 30, (Unaudited) (Unaudited) Cash Flows from Operating Activities from Continuing Operations: Net loss from continuing operations $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation Amortization Reserve for bad debts - Lower of cost or market adjustment - Share-based compensation - (Gain) loss on sale of property, plant and equipment ) Fraud recovery - ) Change in: Accounts receivable Inventories ) ) Income tax receivable ) Prepaid expenses, net ) Other assets ) Accounts payable, net Deferred income taxes ) Accrued expenses ) Net cash provided by operating activities from continuing operations Cash Flows from Investing Activities from Continuing Operations Purchase of property, plant and equipment ) ) Purchase of intangible assets, net ) ) Proceeds from sale of property, plant and equipment Net cash used for investing activities in continuing operations ) ) Cash Flows from Financing Activities from Continuing Operations: Disbursements in excess of bank balances ) ) Payments on bank notes payable ) ) Advance on development loan - Bank line of credit, net ) Net cash used for financing activities from continuing operations ) ) Cash Flows from Discontinued Operations: Cash provided by operating activities ) Net cash (used for) provided by discontinued operations ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to the unaudited condensed consolidated financial statements. 6 Table of Contents Cycle Country Accessories Corp. and Subsidiaries Condensed Consolidated Statements of Cash Flow Nine Months ended June 30, (Unaudited) (Unaudited) Supplemental disclosures of cash flow information: Cash paid during the year for: Interest $ $ Supplemental schedule of non-cash investing and financing: Recovery of treasury shares from fraud $ - $ Issuance of common stock and options for payment of compensation $ - $ Issuance of common stock for payment of director fees $ - $ Disposal of fixed assets $ $ - See accompanying notes to the unaudited condensed consolidated financial statements. 7 Table of Contents Cycle Country Accessories Corp Notes to Condensed Consolidated Financial Statements For the three and nine months ended June 30, 2011 and 2010 (Unaudited) Note 1. Summary of Significant Accounting Policies: Basis of Presentation - The accompanying unaudited condensed consolidated financial statements for the three months and nine months ended June 30, 2011 and 2010 have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and pursuant to the rulesand regulations of the Securities and Exchange Commission for Form10-Q. Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. It is the opinion of management that the accompanying unaudited condensed consolidated financial statements contain all adjustments, consisting only of normal recurring accruals, considered necessary for a fair presentation of the Company’s financial position, results of operations, and cash flows for the periods presented. The results of operations for the interim periods ended June 30, 2011 and 2010 are not necessarily indicative of the results to be expected for the full year. These interim condensed consolidated financial statements should be read in conjunction with the September30, 2010 consolidated financial statements and related notes included in the Company’s Annual Report on Form10-K for the fiscal year ended September30, 2010. Reporting Entity and Principles of Consolidation — Cycle Country Accessories Corp.(“Cycle Country”) a Nevada corporation, has a wholly-owned subsidiary, Cycle Country Accessories Corp. (“Cycle Country — Iowa”), an Iowa corporation. The entities are collectively referred to as the “Company” for these condensed consolidated financial statements.All significant intercompany balances and transactions have been eliminated in consolidation. Nature of the Business - The Company has two distinct segments engaged in the design, manufacture, sale and distribution of products. One of the segments has branded, proprietary products, and the other is a contract manufacturing division. The largest segment, Cycle Country ATV Accessories, designs, manufactures and sells a popular selection of branded accessories for vehicles in the Powersports industry which are sold to various wholesale distributors throughout the United States of America, Canada, Mexico, South America, Europe, and Asia.Imdyne is engaged in the design, manufacture and assembly of an array of parts for original equipment manufacturers (OEMs) and other customers. The Company has offices in Minnetonka, MN and Spencer,IA, and has approximately 160,000 square feet of modern manufacturing facilities including its owned building in Spencer and leased space in Milford,IA. The Company records assets, liabilities, revenues and expenses associated with two other segments as discontinued operations for all periods presented.Plazco manufactures, sells, and distributes injection-molded plastic products for vehicles such as golf cars, and low-speed vehicles (LSVs). Perf-Formmanufactures, sells, and distributes oil filters for the Powersports industry, including ATVs, UTVs and Motorcycles.As more fully disclosed in Note 9, during the nine months ended June 30, 2011 the Company has concluded that these segments do not fit within the long-term strategic plans of the Company. Revenue Recognition - The Company primarily ships products to its customers by third party carriers. The Company recognizes revenues from product sales when title and risk of loss to the products is passed to the customer, which occurs at the point of shipping. Certain costs associated with the shipping and handling of products to customers are billed to the customer and included as freight income in the accompanying condensed consolidated statements of operations. The actual freight costs incurred are included in cost of goods sold. Sales were recorded net of sales discounts, returns and allowances. Sales discounts and allowances were approximately $211,000 and $73,000 for the three months ended June 30, 2011 and 2010, respectively.For the nine months ended June 30, 2011 and 2010, sales discounts and allowances were approximately $827,000 and $543,000, respectively.Of these amounts, discounts and allowances related to continuing operations were approximately $206,000 and $66,000 for the three months ended June 30, 2011 and 2010 respectively and $811,000 and $532,000 for the nine months ended June30, 2011 and 2010, respectively. Cost of Goods Sold - The components of cost of goods sold in the accompanying condensed consolidated statements of operations include overhead allocation, all direct materials and direct labor associated with the assembly and/or manufacturing of the Company’s products. Cash and Cash Equivalents - The Company considers all highly liquid investments with an original maturity of three months or less to be cash equivalents. The Company maintains its accounts primarily at one financial institution. At times throughout the year, the Company’s cash and cash equivalent balances may exceed amounts insured by the Federal Deposit Insurance Company. 8 Table of Contents Accounts Receivable - Credit terms are generally extended to customers on a short-term basis. These receivables do not bear interest, although a finance charge may be applied to balances more than thirty days past due. Trade accounts receivable are carried on the books at their net realizable value. The Company performs ongoing credit evaluations of its customers to reduce credit risk. Individual trade accounts receivable are periodically evaluated for collectability based on past credit history and their current financial condition. Trade accounts receivable are charged against the allowance for doubtful accounts when such receivables are deemed to be uncollectible. While the Company has a large customer base that is geographically dispersed, a slowdown in markets in which the Company operates may result in higher than expected uncollectible accounts, and therefore, the need to revise estimates for bad debts. To the extent historical experience is not indicative of future performance or other assumptions used by management do not prevail, the provision for uncollectible accounts could differ significantly, resulting in either higher or lower future provisions for uncollectible accounts. The allowance for doubtful accounts was $75,000 and $15,000 at June 30, 2011 and September30, 2010, respectively. It is at least reasonably possible that the Company’s estimate will change in the future. Inventories — Inventory is stated at the lower of cost or market. Inventory consists of raw material, work in process, and finished goods. Cost is determined using the weighted average method. Property, Plant, and Equipment - Property, plant and equipment is stated at cost. Depreciation is provided over the estimated useful lives of the assets by using the straight-line and accelerated methods. Long-lived assets, such as property, plant, and equipment, are reviewed for possible impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to future net cash flows (undiscounted and without interest charges) expected to be generated by the asset. If these projected cash flows are less than the carrying amount, impairment is recognized to the extent that the carrying value exceeds its fair value. Fair value is determined through various valuation techniques, including discounted cash flow models, quoted market values and third party appraisals, as considered necessary. In accordance with Accounting Standards Codification, “ASC” 360, the Company evaluated its long-lived assets using an undiscounted cash flow analysis. This analysis supported the carrying value of the long-lived assets and, therefore, no impairment was recorded. The Company’s analysis uses significant estimates in its evaluation. It is reasonably possible that its estimates and assumptions could change in the near future, which could lead to further impairment of long-lived assets. The estimated useful lives are as follows: AssetDescription Years Land Improvements 15-20 Building 15-40 Plant Equipment 7-10 Tooling and Dies 3-7 Vehicles 3-7 Office Equipment 3-10 Maintenance and repairs are expensed as incurred; major improvements and betterments are capitalized. Intangible Assets — Intangible assets with estimable useful lives are amortized over their respective estimated useful lives.Intangible assets are reviewed for possible impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. As discussed more fully in Note 9, the Company concluded that the Perf-Formand Plazco segments may not fit within the long-term strategic plans for the Company.As such, the Company determined that indicators of potential impairment existed in the value of trademarks and patents for its Perf-Formsegment.Plazco’s intangible assets had been previously fully amortized.Recoverability of intangible assets to be held and used is measured by a comparison of the carrying amount of an asset to future net cash flows (undiscounted and without interest charges) expected to be generated by the asset. If these projected cash flows are less than the carrying amount, impairment is recognized to the extent that the carrying value exceeds its fair value.Fair value is determined through various valuation techniques, including discounted cash flow models, quoted or estimated market values and third party appraisals, as considered necessary.This analysis did not support the carrying value of the intangible assets for the Perf-Form segment and, therefore, an impairment charge in the amount of $100,000 for trademarks and $10,186 for unamortized patents was recognized on March31, 2011.These charges are included in discontinued operations. Warranty Costs - Estimated future costs related to product warranties are accrued as products are sold based on prior experience and known current events and are included in accrued expenses in the accompanying condensed consolidated balance sheets. Accrued warranty costs have historically been sufficient to cover actual costs incurred. Income Taxes - Income taxes are provided for the tax effects of transactions reported in the condensed consolidated financial statements and consist of taxes currently receivable and deferred taxes related primarily to differences between the basis for financial and income tax reporting. Deferred taxes also are recognized for operating losses that are available to offset future taxable income and tax credits that are available to offset future income taxes payable. 9 Table of Contents The Company follows a two-step approach to recognizing and measuring tax benefits and liabilities when realization of the tax position is uncertain. The first step is to determine whether the tax positions meet the more-likely-than-not condition for recognition and the second step is to determine the amount to be recognized based on the cumulative probability that exceeds 50%. The Company recognizes in its condensed consolidated financial statements only those tax positions that are “more-likely-than-not” of being sustained upon examination by taxing authorities, based on the technical merits of the position. The Company files income tax returns in the U.S. federal jurisdiction and various state jurisdictions. With a few exceptions, the Company is no longer subject to U.S. federal, state, or local income tax examinations by tax authorities for years before 2008. The Company’s policy is to recognize interest and penalties related to uncertain tax benefits in income tax expense. The Company has no significant accrued interest or penalties related to uncertain tax positions as of October1, 2010 or June 30, 2011 and such uncertain tax positions as of each reporting date are insignificant. Earnings (Loss) Per Share - Basic earnings (loss) per share (“EPS”) is calculated by dividing net income (loss) by the weighted-average number of shares outstanding during the period. Diluted EPS is computed in a manner consistent with that of basic EPS while giving effect to the potential dilution that could occur if stock options or other share-based awards were exercised, by dividing net income by the weighted average number of shares and share equivalents during the period. See Note 6 for details regarding basic and diluted earnings per share. Legal - The Company is subject to legal proceedings and claims which arise in the ordinary course of its business. While the ultimate outcome of these matters is not presently determinable, it is in the opinion of management that the resolution of outstanding claims will not have a material adverse effect on the financial position or results of operations of the Company. Due to the uncertainties in the settlement process, it is at least reasonably possible that management’s view of outcomes will change in the near term. Advertising - Advertising consists primarily of trade magazine advertisements, product brochures and catalogs, and trade shows.Advertising expense totaled approximately $35,000 and $45,000 for the three months ended June 30, 2011 and 2010 respectively and $122,000 and $110,000 in the nine month period ended June 30, 2011 and 2010 respectively, and is included in selling, general, and administrative expenses in the accompanying condensed consolidated statements of operations. Research and Development Costs - Research and development costs are expensed as incurred. Research and development costs totaled approximately $154,000 and $74,000 in the three month periods ended June 30, 2011 and 2010, respectively, and totaled approximately $365,000 and $251,000 for the nine months ended June 30, 2011 and 2010 respectively and are included in selling, generaland administrative expenses and cost of goods sold in the accompanying condensed consolidated statements of operations. Shipping and Handling Costs - Shipping and handling costs represent costs associated with shipping products to customers and handling finished goods. Shipping and handling costs totaled approximately $34,000 and $65,000 in the three months ended June 30, 2011 and 2010, respectively and totaled approximately $152,000 and $204,000 in the nine months ended June 30, 2011 and 2010, respectively, and are included in cost of goods sold in the accompanying condensed consolidated statements of operations. Use of Estimates —The preparation of condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, and operating results, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses. Significant items subject to such estimates include the useful lives and assumptions used in the impairment analysis of long-lived assets; valuation of deferred tax assets; allowance for doubtful accounts; and allowance for inventory reserves. Actual results could differ significantly from those estimates. Fair Value of Financial Instruments - The Company utilizes Financial Accounting Standards Board ASC 820 “Fair Value Measurements” which defines fair value, outlines a framework for measuring fair value (although it does not expand the required use of fair value) and details the required disclosures about fair value measurements. At June 30, 2011, the Company does not have any financial or nonfinancial assets or liabilities that would require fair value recognition or disclosures under ASC 820. The Company estimates that the fair value of all financial instruments at June 30, 2011 approximates their carrying values in the accompanying balance sheet. The estimated fair value amounts have been determined by the Company using appropriate valuation methodologies.As a result of its analysis of intangible assets, the Company reduced the book value of intangible assets related to the Perf-Form segment to $0 in March 2011. The impairment charge of approximately $110,000 is included in the loss from discontinued operations for the nine month period ended June 30,2011. 10 Table of Contents Note 2. Misappropriation of Funds: The Company previously reported the misappropriation of funds by its then-Chairman of the Board of Directors and Audit Committee Chairman, Mr.L.G. Hancher Jr. in the fiscal year ended September30, 2009. This misappropriation of funds was related to a plan for the Company to purchase shares of its own stock which was to be completed by Mr.Hancher on the Company’s behalf (the “Stock Buyback”) in fiscal 2009. The Company continues to work to recover all of the amounts misappropriated. During the year ended September30, 2010, the Company recovered and cancelled 195,416 shares of Company stock with a market value of $120,000, which reduced common equity and was recorded against fraud expense, net in the consolidated statement of operations. The Company believes the value represents the amount the Company provided for the purchase of shares to the third party that returned these shares to the Company. The price per share is consistent with the trading in the market at the time the Company believed that the shares were being purchased on its behalf. In June2010, the Company commenced a lawsuit against Mr.Hancher. On August2, 2010, Mr.Hancher filed a Chapter7 petition in the Bankruptcy Court for the Southern District of Indiana. Proceedings in the Bankruptcy Court are pending. There has been no recovery to date on this action and the amount of a potential recovery, if any, cannot be reasonably estimated at this time. On January13, 2011, the Securities and Exchange Commission filed a complaint in U.S. District Court, Northern District of Iowa, against Mr.Hancher and various affiliates of his, charging them with six counts of securities violations involving multiple issuers, including the Company. On the same day, Mr.Hancher entered into a consent agreement with the SEC in which, among other things, Mr.Hancher agreed to pay back an aggregate of approximately $2.4 million in disgorgement, plus approximately $600,000 in pre-judgment interest, and a fine of $130,000. On May 9, 2011, the Company entered into a settlement agreement with Mr. Hancher. In this agreement, Mr. Hancher and the Company settled the adversary proceedings in exchange for a non-dischargeable judgment in the amount of $600,000. In doing so, the Company did not limit the size of the claim, but rather, agreed that the amount of $600,000 was non-dischargeable by Mr. Hancher in his pending bankruptcy case. Through this negotiated settlement, the Company was able to protect its future recovery without the additional expense of continuing the pursuit of a judgment in federal court against Mr. Hancher, and without the expense of defending its claim in Mr. Hancher's bankruptcy case. On May18, 2011, the Securities and Exchange Commission issued an Order Instituting Administrative Proceedings Pursuant to Section15(b)of the Securities Exchange Act of 1934, Making Findings and Imposing Remedial Sanctions against Mr.Hancher.The order bars Mr.Hancher from associating with any broker, dealer,etc., and while he consented to the entry of the permanent injunction against him, he did so without admitting or denying any the findings of the Order. At this time, it is not believed that this will result in restitution to the Company in the foreseeable future, based on the information provided in the filings in Mr.Hancher’s pending bankruptcy case. Additional recoveries, if any, will impact subsequent periods and will be reported for the periods in which such recoveries occur. The possibility of any future recoveries and the amount of any such recovery remain uncertain, and the Company can have no assurance that any such recoveries can be achieved or that they can be achieved without significant cost to the Company. Note 3. Inventories: Inventories are stated at the lower of cost or market using the weighted average cost method.Cost includes materials, labor, and manufacturing overhead related to the purchase and production of inventories.Management regularly reviews inventory quantities on hand, future product demand, and the estimated utility of inventory.If the review indicates a deduction in utility below carrying value, management would reduce the Company’s inventory to a new cost basis through a lower of cost or market adjustment. Though we routinely do this analysis each quarter, as discussed more fully in the Executive-level Overview of Item 2, Management Discussion and Analysis, the changes in our senior sales, marketing, and product development management that took place in our second quarter (which were more fully disclosed in our Form 10-Q filing for the period ended March 31, 2011), allowed us to analyze the inventory from a fresh perspective.This evaluation concluded that the need existed to more aggressively challenge the prior sales and marketing team’s processes and conclusions. Therefore, during the three months ended March31, 2011, management evaluated the carrying amount of inventory as it compared to the market values.As a result of the evaluation, the Company recorded an adjustment to inventory in the amount of $480,918.This charge is recorded in the condensed consolidated financial statements as a lower of cost or market adjustment.During that same period, the company adjusted inventory held in the segments identified as discontinued operations to lower of cost or market, as well.This adjustment totaled $223,134 and is included in the net loss from discontinued operations. For the three month period ended March31, 2011, these two adjustments to inventory totaled $704,052. 11 Table of Contents During the three months ended June 30, 2011, management evaluated the carrying amount of inventory as it compared to the market values, and found no further adjustments were necessary under the present market conditions. The major components of inventories are as follows: June 30, September 30, (Unaudited) Raw Material $ $ Work in Process Finished Goods Inventory Reserve ) ) Total Inventories $ $ Management has evaluated the Company’s inventory reserve based on historical experience and current economic conditions and determined that, after the adjustments of lower of cost or market noted above, an inventory reserve of approximately $150,000 at June 30, 2011 and September30, 2010 remains appropriate. It is reasonably possible the inventory reserve will change in the near future. Note 4. Line of Credit: The Company entered into a Secured Credit Agreement which provided for a line of credit (“Line of Credit One”) with BankMidwest, (the “Lender”), on August 1, 2001, for the lesser of $1,000,000 or 80% of eligible accounts receivable and 50% of eligible inventory. Line of Credit One has an interest rate at 8%.At June 30, 2011 and September30, 2010 there was $1,000,000 due on Line of Credit One. On July16, 2010, the Company entered into an agreement with the Lender to replace Line of Credit Two with a new, larger facility, (“Line of Credit Three”). Under the terms of Line of Credit Three, the Company has added an additional line of credit for the lesser of $1,700,000 or 80% of eligible accounts receivable and 50% of inventory and bears interest at 8%. The note is collateralized by all of the Company’s assets. The balance of Line of Credit Three was $1,000,000 and $1,700,000 as of June 30, 2011 and September30, 2010, respectively. Lines of Credit One and Three contain conditions and covenants that prevent or restrict the Company from engaging in certain transactions without the consent of the Lender and require the Company to maintain certain financial ratios, including term debt coverage and maximum leverage. In addition, the Company is required to maintain a minimum working capital ratio and shall not declare or pay any dividends or any other distributions without the consent of the Lender. As more fully described in Note 5, as of and for the three months and nine months ended June 30, 2011, the Company was not in compliance with some of its covenants with the Lender. On January 17, 2011, the Company and the Lender entered into the Seventh Amendment to the Secured Credit Agreement and Waiver (“Amendment 7”).Amendment 7 modified Line of Credit One and Line of Credit Three to extend the maturities of each line of credit until March 31, 2011. On March 31, 2011, the Company and the Lender entered into the Eighth Amendment to the Secured Credit Agreement and Waiver (“Amendment 8”).Amendment 8 modified Line of Credit Three to reduce the amount of the Line from $1,700,000 to a new amount not to exceed $1,000,000.Agreement 8 matured on June 1, 2011, and was modified on June 9, 2011 to extend the maturity to August 1, 2011.The Company is currently working with the Lender to modify or extend these obligations, but as of August 22, 2011, a signed agreement has not been reached. In addition, in June 2011, the Company announce the signing of a new term sheet with a new lender to provide a $5,000,000 credit facility for working capital. The new credit facility, expected to close in 30 days, will replace the existing lines of credit and provide for ongoing operations. 12 Table of Contents Note 5.Long-Term Debt: Long term debt consists of the following: June 30, September 30, (Unaudited) Note 1 to commercial lender payable in equal monthly installments of $42,049 including interest at 6.125%.The note matured April 2011 and was secured by all Company assets. $ - $ Note 2 to commercial lender payable in equal monthly installments of $33,449 including interest fixed at 5.5% until April 2012.Beginning April 2012, the interest is reset every 60 months to 0.50% over prime not to exceed 10.5% or be less than 5.5%.The note matures April 2018 and is secured by all Company assets. Note 3 to commercial lender payable in equal monthly installments of $14,567 including interest at 6.125% until maturity of April 2013 secured by the specific equipment acquired. Note -Spencer Area Jobs Trust due in full March 2014 interest free and forgivable in full if the Company maintains required job levels. Total Less current maturities ) ) Net $ $ These secured credit agreements contain conditions and covenants that prevent or restrict the Company from engaging in certain transactions without the consent of the Lender and require the Company to maintain certain financial ratios, including term debt coverage and maximum leverage. As of and for the three and nine months ended June 30, 2011, the Company was not in compliance with the term debt coverage requirement or the working capital requirement of the agreements. On January17, 2011, the Company and the Lender entered into Amendment 7. Under the terms of Amendment 7, the Lender agreed to waive the noncompliance by the Company with the required ratio of current assets to current liabilities as of September30, 2010 and December31, 2010 and the Company’s anticipated noncompliance with the required ratio of current assets to current liabilities through October1, 2011 and further, waive the Company’s noncompliance with the Term Debt Coverage Ratio (as defined in Amendment 7) as of September30, 2010 and December31, 2010, and the Company’s anticipated noncompliance with the Term Debt Coverage Ratio through October1, 2011. See Note 4 on a further description of our credit agreements. On April29, 2010, the Company entered into an agreement with the Spencer Area Jobs Trust (the “Trust”). Under the terms of this agreement, the Trust advanced $60,000 to the Company under a loan which is forgivable in full if the Company maintains no less than seventy full time employment positions through February2014. If the Company does not maintain seventy employment positions, the amount of the loan forgiven will equal $850 for each employment position retained. The Company will extinguish this debt amount, if any, upon notice from the Trust. 13 Table of Contents Note 6. Earnings (Loss) Per Share: Basic earnings (loss) per share is computed by dividing net income (loss) by the weighted average number of shares outstanding during the period. Diluted earnings (loss) per share is computed by dividing net income (loss) by the weighted average number of shares and share equivalents outstanding during the period. The Company incurred a net loss from continuing operations of $345,445 for the three months ended June 30, 2011 and a net loss from continuing operations of $1,746,226 for the nine months ended June 30, 2011. A net loss causes all outstanding common stock equivalents, such as certain stock options, warrants, and restricted share awards, to be antidilutive. As a result, the basic and dilutive losses per common share are the same for the three and nine months June 30, 2011. Common stock equivalents that are not included in diluted net loss per share were 653,485 at June 30, 2011. The following is a reconciliation of the numerators and denominators of the basic and diluted EPS computations for continuing and discontinued operations: For the three months For the three months ended June 30, 2011 ended June 30, 2010 (Unaudited) (Unaudited) Weighted Weighted Loss Average Shares Per share Earnings Average Shares Per share (numerator) (denominator) amount (numerator) (denominator) amount Basic and Diluted EPS Loss from continuing operations $ ) $ ) $ ) $ ) Loss from discontinued operations $ ) $ ) $ ) $ ) For the nine months For the nine months ended June 30, 2011 ended June 30, 2010 (Unaudited) (Unaudited) Weighted Weighted Loss Average Shares Per share Earnings Average Shares Per share (numerator) (denominator) amount (numerator) (denominator) amount Basic and Diluted EPS Loss from continuing operations $ ) $ ) $ ) $ ) Loss from discontinued operations $ ) $ ) $ ) $ ) 14 Table of Contents Note 7. Segment Information: Segment information has been presented on a basis consistent with how business activities are reported internally to management. Management evaluates the operating profit of each segment by using the direct costs of manufacturing its products after an allocation of indirect costs. In determining the total revenues by segment, freight income and sales discounts are allocated to each of the segments for internal reporting purposes. The Company has four operating segments that assemble, manufacture, or sell a variety of products. Each operating segment is separately managed and has separate financial information evaluated regularly by the Company’s executive officers in determining resource allocation and assessing performance.Two of the segments are classified in continuing operations and, as more fully discussed in Note 9, two of these segments are classified as discontinued operations. “Cycle Country ATV Accessories” is engaged in the design, manufacture, and sale of accessories for all terrain vehicles (ATVs) and utility vehicles (UTVs) such as snowplow blades, lawnmowers, spreaders, sprayers, tillage equipment, winch mounts, and utility boxes. “Imdyne”, the Company’s contract manufacturing division, is engaged in the design, manufacture and assembly of a wide array of parts, components, and other precuts for non-competing OEM and other businesses. The significant accounting policies of the operating segments are the same as those described in Note 1 to the consolidated financial statements of the Company’s Annual Report on Form10-K for the fiscal year ended September30, 2010. The following is a summary of certain financial information related to continuing operations: For the Three Months Ended For the Three Months Ended June 30, 2011 June 30, 2010 (Unaudited) (Unaudited) Cycle Country ATV Accessories Imdyne Total Cycle Country ATV Accessories Imdyne Total Net sales $ Freight income Total Revenue Cost of goods sold Lower of cost or market adjustment - Gross profit $ Sales, general & admin ) Fraud expense - - Interest expense, net ) ) Other income /expense, net Income tax benefit Net loss from continuing operations $ ) $ ) For the Nine Months Ended For the Nine Months Ended June 30, 2011 June 30, 2010 (Unaudited) (Unaudited) Cycle Country ATV Accessories Imdyne Total Cycle Country ATV Accessories Imdyne Total Net sales $ Freight income Total Revenue Cost of goods sold Lower of cost or market adjustment - - Gross profit $ Sales, general & admin ) ) Fraud expense - ) Interest expense, net ) ) Other income /expense, net Income tax benefit Net loss from continuing operations $ ) $ ) 15 Table of Contents GEOGRAPHIC REVENUE The following is a summary of the Company’s revenue in different geographic areas: For the three months For the nine months ended June 30, ended June 30, (Unaudited) (Unaudited) United States $ Other Countries Total Revenue $ As of June 30, 2011, all of the Company’s long-lived assets are located in the United States of America. The Company had sales to three major customers that were approximately 32%, 21% and 14% of total sales respectively for the three months ended June 30, 2011. During the three months ended June 30, 2010, sales to the same customers were approximately 19%, 11% and 10% of total sales, respectively.For the nine months ended June 30, 2011, sales to the same customers were approximately 15%, 23% and 17% of total sales.During the nine months ended June 30, 2010, sales to the same customers were approximately 21% 13%, and 11% of total sales. Note 8. Stock Based Compensation: The Company accounts for share-based payments using the related accounting guidance, which requires share-based payment transactions to be accounted for using a fair value based method and the recognition of the related expense in the results of operations. The Company’s employment agreement dated June24, 2008 with its former chief executive officer, Jeffrey M. Tetzlaff, provided for the grant of 50,000 shares of stock in the Company, vesting over a three-year period. At the end of the first and second full year of employment, Mr.Tetzlaff became vested in and received 16,666 shares of stock each year. During the year ended September30, 2010, the Board accelerated the vesting of the final installment of 16,668 shares of stock which otherwise would have vested on April7, 2011. For the six months ended March31, 2010, $6,875 was recognized as compensation expense. The compensation expense was fully recognized in fiscal year Under the 2008 employment agreement, Mr.Tetzlaff also received an option to purchase up to an additional 500,000 shares of the Company’s common stock. Effective July1, 2010, the option to purchase these shares was terminated. Effective July1, 2010, the Company entered into new employment agreements with Mr.Tetzlaff and Robert Davis, as the Chief Operating Officer and Chief Financial Officer. Under the terms of these agreements, the Company granted to each 1,005,809 shares of common stock equal to 12.5% on a fully-diluted basis of the common stock, which vest in four installments during the respective terms of the agreements with the first installment of 40% vesting October1, 2010 and which vesting is subject to acceleration on the occurrence of certain events, including a change of control. These awards were approved by the Company’s stockholders at the 2010 annual meeting. Effective December31, 2010, Mr.Tetzlaff resigned and the Company and Mr.Tetzlaff entered into a Separation Agreement and Release of Claims. In accordance with the terms of that agreement, Mr.Tetzlaff surrendered the 402,234 shares that vested October1, 2010, and forfeited his unvested shares. There were no outstanding options as of June 30, 2011. Note 9.Discontinued Operations: In the quarter ended March 31, 2011, the Company concluded that the Perf-Formand Plazco segments no longer fit with the long term strategic plans of the Company.Both of these segments are outside of the Company’s core product lines and/or our core customer relationships.Both of these segments have seen substantial decline in the past three years in sales and profitability as they lacked adequate sales,marketing, and operational leadership.Further, the Company has no internal expertise in engineering in either of these product segments.As a result, with the changes in the senior management of the Company, the determination was made that these segments no longer fit the Company’s strategic plan, and therefore, these segments are reported as discontinued operations in the condensed consolidated financial statements. In addition, the value of the Perf-Formsegment did not support the carrying value of the intangible assets, and an impairment charge in the amount of $110,186 for trademarks and unamortized patents was recognized in the three months endedMarch31, 2011. The carrying amounts of the major classes of assets and liabilities for these segments are presented below: As of June 30, 2011 As of September 30, 2010 (Unaudited) Plazco Perf-Form Total Plazco Perf-Form Total Assets: Accounts Receivable $ $ ) $ Inventories - - Net Property, Equipment and Intangibles Assets $ $ ) $ Liabilities: Accounts Payable $ Accrued Expenses Total Liabilities $ Losses from discontinued operations, net of income taxes for all periods presented include the operating results of Perf-Formand Plazco and are as follows: 16 Table of Contents For the Three Months Ended For the Three Months Ended June 30, 2011 June 30, 2010 (Unaudited) (Unaudited) Plazco Perf-Form Total Plazco Perf-Form Total Net sales $ Freight income - Total Revenue Cost of goods sold Gross profit (loss) $ $ ) $ $ Sales, general & administrative expense ) ) Income tax benefit Net loss from discontinued operations $ ) $ ) For the Nine Months Ended For the Nine Months Ended June 30, 2011 June 30, 2010 (Unaudited) (Unaudited) Plazco Perf-Form Total Plazco Perf-Form Total Net sales $ Freight income Total Revenue Cost of goods sold Gross profit (loss) $ ) $ ) ) $ $ Sales, general & administrative expense ) ) Impairment of intangibles ) - Other income /expense, net ) - Income tax benefit Net loss from discontinued operations $ ) $ ) Note 10. Going Concern The accompanying condensed consolidated financial statements have been prepared assuming the Company will continue as a going concern. During the three months ended June 30, 2011, the Company incurred a net loss of approximately $431,000 and for the nine months ended June 30, 2011, the Company incurred a net loss of approximately $2,126,000. As of June 30, 2011, the Company had an accumulated deficit of approximately $7,205,000. As discussed in Note 5, as of June 30, 2011, the Company was in violation of covenants with the Lender, a waiver for which was received. Based on these circumstances, it raises substantial doubt about the Company's ability to continue as a going concern. If the Company is unable to generate profits and unable to continue to obtain financing or renew existing financing for its working capital requirements, it may have to curtail its business sharply or cease business altogether. These unaudited condensed consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded assets or the amounts and classification of liabilities that might be necessary in the event the Company does not continue as a going concern. 17 Table of Contents As noted in the Company’s Form 8-K filed on June 8, 2011, the Company has signed a term sheet with a new lender for larger, replacement credit facility. This new credit facility is expected to close within 30 days.The new credit facility is expected to be in the aggregate amount of $5,000,000, replacing the Company’s current $2,000,000 working capital facility.The new credit facility will be used to repay the existing line of credit and to provide working capital for the ongoing operations. While the Company is in the process of completing the restructuring of its financing, the Company expects the existing cash balances, cash flow generated from operating activities, and the available borrowing capacity under Line of Credit One and Line of Credit Three provided by Amendment 8 to be sufficient to fund operations. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Cautionary Note about Forward Looking Statements. Certain matters discussed in this Form10-Q/A are “forward-looking statements,” and the Company intends these forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995 and is including this statement for purposes of those safe harbor provisions. These forward-looking statements can generally be identified as such because they include phrases such as the Company “expects,” “believes,” “anticipates” or other words of similar meaning. Similarly, statements that describe the Company’s future plans, objectives or goals are also forward-looking statements.
